Title: Craven Peyton to Thomas Jefferson, 4 October 1817
From: Peyton, Craven
To: Jefferson, Thomas


                    
                        D. Sir
                        Monteagle 
              Octr 4–1817.
                    
                    I have had several applications for Corn, as I nevar have made Any engagements without first giveing You the refusal, my son calls On You, & by him You will please say—if You think You may want or not my hope is You may not although I think the Crop—much shorter then is beleaved to be.
                    
                        Very Sincerely Yrs
                        C. Peyton
                    
                